Citation Nr: 0719559	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a heart condition, 
including a myocardial infarction.



REPRESENTATION

The veteran represented by:  The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1970 to December 1972.  He also has verified periods of 
active duty training (ACDUTRA) with the Navy Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In May 2002, the veteran testified at a 
hearing at the RO before a hearing officer.  In April 2003, 
he testified at an additional hearing, before a Veterans Law 
Judge (VLJ) of the Board.  In March 2007, the Board sent him 
a letter informing him that the VLJ who had conducted the 
April 2003 was no longer employed by the Board and asking him 
whether he wanted to attend another hearing.  See 38 C.F.R. § 
20.707 (2006).  In May 2007, he indicated he did not want an 
additional hearing.  

As discussed in further detail below, the Board issued a 
decision in this case in October 2003.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's decision was vacated by the 
Court in August 2004, and the appeal was remanded to the 
Board.

In March 2006, the veteran submitted a private medical 
opinion from Dr. Haibach.  This evidence was not initially 
reviewed or considered by the agency of original jurisdiction 
(AOJ)/RO prior to issuing the February 2006 supplemental 
statement of the case (SSOC).  In the June 2007 Written Brief 
Presentation, his representative waived initial consideration 
of this evidence by the AOJ/RO.  See 38 C.F.R. 
§ 20.1304(c) (2006).


FINDING OF FACT

A myocardial infarction or coronary artery disease (CAD) are 
not related to a disease or injury during a period of active 
military, naval, or air service.


CONCLUSION OF LAW

The veteran's heart condition, including a myocardial 
infarction, was not incurred or aggravated during active 
service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 
101(24), 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Background

The veteran's representative argues that the issue on appeal 
has been wrongly characterized as a petition to reopen a 
previously denied claim for service connection, which 
requires new and material evidence before a de novo review on 
the merits can occur.  (Appellant Br. 3, Feb. 2007).  

In June 1998, the veteran filed a claim for service 
connection for a heart condition.  The claim was denied by 
the RO and appealed to the Board, which, in an October 2000 
decision, denied the claim based on the finding that it was 
not well-grounded.  After that decision, however, the 
Veterans Claims Assistance Act of 2000 (the VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted.  Unlike the 
version of the law in effect at that time, VA is now charged 
with the duty to assist almost every claimant and with the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.

The VCAA further provides that a claim that was denied as not 
well-grounded between July 14, 1999, and November 9, 2000, 
such as the service-connection claim decided by the Board in 
October 2000, can be readjudicated pursuant to the provisions 
of the new law as if the prior denial had not been made.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002).  
In other words, the veteran is entitled to have his claim 
adjudicated on the merits, without his being required to 
first submit new and material evidence.  A claim may not be 
readjudicated under these provisions, however, unless a 
request was filed by the claimant (or motion made by the 
Secretary) within two years of enactment of the VCAA in 
November 2000.

In May 2001, the veteran requested that VA review his claim 
under the new provisions of the VCAA.  The RO, in a December 
2001 rating decision, correctly considered his claim based on 
a de novo review of the evidence.  In an October 2003 
decision, the Board erroneously found that its previous 
October 2000 decision was final and denied the claim because 
new and material evidence had not been received.  He appealed 
to the U.S. Court of Veterans Claims (Court).  

In July 2004, during the pendency of the veteran's appeal to 
the Court, his attorney and VA's Office of General Counsel 
(representing the Secretary) filed a joint motion requesting 
that the Court vacate the Board's October 2003 decision and 
remand the case for further development and readjudication.  
It does not appear that either party questioned the 
characterization of the issue on appeal.  The Court granted 
the joint motion in an August 2004 order and returned the 
case to the Board for compliance with the directives 
specified.  

In January 2005, the Board remanded the claim for additional 
development and readjudication.  The Board once again 
mischaracterized the issue as a petition to reopen a 
previously denied claim.  In this decision the claim will be 
considered based on a de novo review of the evidence.

VCAA - Duty to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the Court has held that the VCAA applies "generally 
to all five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; 
(3) service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in June 2001 and 
April 2005.  The letters provided him with notice of the 
evidence necessary to support his claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The April 2005 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The VCAA notice to the veteran did not cite the laws and 
regulations governing nor describe the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Regardless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against his claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a February 2006 SSOC.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In developing his claim, the AOJ obtained the veteran's 
service medical records (SMRs), and VA treatment records.  
Private medical records were also submitted from Saint 
Vincent Health Center, Hamot Medical Center, and Drs. Haibach 
and Nullet.  The Court remanded this appeal, in part, to 
ensure compliance with the duty to assist provisions of the 
VCAA.  In furtherance of this directive, the Board remanded 
the claim so that an attempt could be made to obtain his 
military reserve personnel and medical records.  These 
records have been obtained.  There is no reported evidence 
that has not been obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case the veteran has not been afforded a VA 
examination.  Dr. Haibach has provided an opinion linking 
chest pains during INACDUTRA in April 1981 to current heart 
disease.  As discussed below, service connection is only 
provided for when a claimant is disabled by injuries, 
myocardial infarctions, cardiac arrest or cerebrovascular 
accidents during a period of INACDUTRA.  There is no 
competent evidence of such qualifying events during INACDUTRA 
in April 1981, and there is no other competent evidence that 
current heart disease is otherwise related to a period of 
active military, naval or air service.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including heart disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

ACDUTRA means full-time training duty, where the service 
member is available for duty around-the-clock performed by 
the reserve components.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is 
an example of ACDUTRA.  Inactive duty training (INACDUTRA) is 
training duty, other than full time, performed by the reserve 
components.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  In other words, service connection is available 
for injuries, but not diseases, sustained on INACDUTRA.  
Brooks v. Brown, 5 Vet. App. 484 (1994).  Service connection 
will also be provided to a claimant who was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during INACDUTRA.  
38 U.S.C.A. § 101(24)(C)(ii); 38 C.F.R. § 3.6(a) (2006) 

Legal Analysis

In June 1988, while on civilian status, the veteran sustained 
a myocardial infarction and was hospitalized at Hamot Medical 
Center.  Later records diagnosed coronary artery disease 
(CAD).  He contends that the first symptoms of his heart 
disease began on April 5, 1981, during a physical readiness 
test for the reserves.  

The veteran's reserve medical and personnel records indicate 
that on April 5, 1981, he attended a drill at the Navy 
Reserve Center in Erie, Pennsylvania.  After a 11/2 mile 
run/walk physical fitness test, he complained of dizziness 
and nausea.  He was observed to have an ashen color and was 
weak.  He was taken to Saint Vincent Health Center.

An April 1981 discharge summary from Saint Vincent Health 
Center indicates the veteran was admitted after a bout of 
near syncope (passing out), and allegedly became very 
diaphoretic (sweaty), pale, and sustained a hypotensive state 
(low blood pressure).  At the time of examination, he denied 
experiencing a real syncopal bout and said he was feeling 
essentially well.  It was decided, however, that he should be 
evaluated to rule out any cardiac problems.  He said he had 
never had this type of episode before and had had a cough and 
some chest congestion a few days before the jogging episode.  

The cardiac profile showed no evidence of myocardial injury 
on two series.  Chest X-rays were within normal limits.  The 
electrocardiogram (EKG) was normal in its entirety.  A stress 
test elicited no chest pain or any lightheadedness.  The 
echocardiogram was within normal limits.  The only finding 
was prominence of the right ventricle, which was not believed 
to be of any clinical importance.  The veteran was discharged 
in "absolute perfect heath" with "no evidence of 
cardiovascular disease whatsoever."  The doctor believed 
that he could continue with his activities in all respect as 
a member of the reserves.

The veteran's reserve medical records indicate he was 
examined on April 24, 1981 and determined to be fully 
recovered and not experiencing any pain.  It was noted that 
all hospital tests were within normal range and he was 
considered physical qualified to perform his duties.  Later 
that month, he reported for 12 days of ACDUTRA, which he 
completed without incident.

The reports of physical examinations for the reserves 
conducted in September 1983, July 1987, and February 1988 all 
indicate the veteran's heart was normal and he denied any 
chest pain or pressure.  As mentioned, records from Hamot 
Medical Center indicate he had a myocardial infarction in 
June 1988.  A March 1989 stress test indicated a good 
exercise tolerance and no evidence of significant CAD.  In an 
April 1989 letter to the Navy, Dr. Nullet recommended that 
the veteran be allowed to perform his physical fitness test.  
The doctor believed he should be able to complete the test 
without major difficulty.  

The veteran's reserve medical records indicate he had another 
"episode" in April 1991 and was exempt from the Fall 1991 
physical readiness test.  In February 1992, he was cleared 
for physical training participation.  He was released from 
reserve status in 1996.  

In a March 1998 letter, Dr. Haibach indicated that the 
veteran's CAD was first noted in 1988 when he had his heart 
attack. 

In a July 1999 letter, Dr. Nullet (a cardiologist) responded 
to the veteran's request for an opinion regarding a 
relationship between his hospitalization at Saint Vincent in 
1981 and his heart attack in June 1988.  The doctor said he 
did not begin treating the veteran until June 1988 and that 
it would be inappropriate to speculate on his condition in 
1981.

In a March 2006 letter, Dr. Haibach stated that he felt that 
the veteran's chest pain in April 5, 1981, was the first 
indication of an underlying heart disease and that this was 
related to the later heart episodes.  

Contrary to Dr. Haibach's March 2006 opinion, the April 1981 
naval reserve medical records and the discharge summary from 
Saint Vincent Health Center do not indicate the veteran 
complained of chest pain.  He became pale, sweaty and almost 
passed out, but there was no mention of chest pain.  At the 
March 2002 hearing, the veteran testified he experienced some 
chest pain (Hearing Tr., pg. 6).  At the April 2003 Travel 
Board hearing, he also mentioned that he experienced chest 
pain (Hearing Tr., pg. 4).  His 1981 medical records are more 
probative, however, because they are based on a 
contemporaneous account of his symptoms at the time of the 
incident.  Furthermore, extensive testing ruled out a cardiac 
problem in 1981, which undermines Dr. Haibach's March 2006 
opinion.  For these reasons, the doctor's March 2006 opinion 
has questionable probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran or someone else).

Even assuming for the sake of argument that the veteran had 
chest pain during INACDUTRA in 1981, and that this was the 
initial indication of heart disease, the incident did not 
occur during a period of active duty or ACDUTRA.  While 
service connection may be granted for an injury incurred or 
aggravated during a period of INACDUTRA, service connection 
may not be granted for a disease incurred or aggravated 
during INACDUTRA.  

Dr. Haibach did not opine that the veteran had a myocardial 
infarction, cardiac arrest or a cerebrovascular accident 
during the April 1981 INACDUTRA, and there is no other 
evidence to this effect.  The contemporaneous treatment 
records actually ruled out a myocardial infarction.  In other 
words, even assuming the facts as argued by the veteran and 
Dr. Haibach are correct, service connection could not be 
provided as a matter of law.  

There is no evidence or contention that a heart condition, 
including myocardial infarction is otherwise related to a 
period of qualifying service.  In this regard, while certain 
heart diseases are subject to presumptive service connection, 
there is no evidence of heart disease in or with one year of 
a period of qualifying active duty.

For these reasons, the claim for service connection for a 
heart condition, including a myocardial infarction, must be 
denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a heart condition, 
including a myocardial infarction, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


